tcmemo_2006_124 united_states tax_court anschutz company and subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date herbert n beller john w bonds jr andrew b clubok thomas l evans mark b hamilton tony y lam and todd f maynes for petitioners virginia l hamilton and michael c prindible for respondent this supplemental memorandum opinion supplements our prior opinion in anschutz co subs v commissioner tcmemo_2006_40 supplemental memorandum opinion haines judge on date pursuant to rule respondent filed a motion for reconsideration of this court’s memorandum findings_of_fact and opinion in anschutz co subs v commissioner tcmemo_2006_40 anschutz i in his motion respondent alleges that this court erred by failing to address whether qwest’s common indirect_costs directly benefited its sec_263a retained assets and by not requiring those costs be allocated to qwest’s sec_263a retained assets this supplemental memorandum opinion addresses respondent’s allegations of error background we adopt the findings_of_fact in our prior memorandum findings_of_fact and opinion anschutz i for convenience and clarity we repeat below the facts necessary for the disposition of this motion during the years in issue qwest entered into contracts to install conduit conduit installation projects and to pull fiberoptic cable iru projects for third-party customers unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the years in issue were date through before and during the years in issue qwest was known by different names but for convenience it will be referred to only continued these contracts were long-term_contracts as defined by sec_460 after qwest contracted with the third-party customers it decided to install for its own potential future use or sale additional conduit or fiberoptic cable along the same route as the customers’ conduit or cable because qwest was engaged in the simultaneous installation and sale of conduit or fiber to third-party customers and the installation and retention of additional conduits or fibers for its own potential future sale or use qwest allocated total project costs between third-party contracts and the retained assets using an incremental_cost allocation method qwest’s incremental_cost allocation method is described as follows qwest allocated to the customer contracts what it determined to be direct costs associated with those contracts qwest allocated to its retained assets what it determined to be the direct costs associated with its retained conduits and fibers and qwest allocated what it determined to be indirect_cost sec_2 continued as qwest at the beginning of the years in issue petitioners owned percent of qwest and by date owned percent for a description of the conduit installation projects and the iru projects see anschutz i qwest also engaged in other projects which were not at issue for a description of all projects during the years in issue see anschutz i incrementally between the customer contracts and its retained assets on date respondent mailed a notice_of_deficiency to petitioners for the years in issue respondent determined that qwest’s incremental_cost allocation did not clearly reflect income and that an average cost allocation approach should be used for all of qwest’s conduit installation and iru projects petitioners’ petition to this court followed on date in anschutz i respondent contended that qwest’s incremental_cost allocation method was not a reasonable allocation method under sec_1_263a-1 income_tax regs further respondent asserted that qwest’s incremental_cost allocation method failed to clearly reflect income and thus respondent could change it to an average cost allocation method we found that qwest’s incremental_cost allocation method was a reasonable allocation method under sec_1_263a-1 and sec_1 d ii income_tax regs and that respondent abused his discretion in determining that qwest’s incremental_cost allocation method failed to clearly reflect income the incremental_cost allocation method was used for both the conduit installation projects and the iru projects but the method varied slightly for a detailed description of qwest’s incremental_cost allocation method see anschutz i discussion reconsideration under rule is intended to correct substantial errors of fact or law and allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 110_tc_440 this court has discretion whether to grant a motion for reconsideration and will not do so unless the moving party shows unusual circumstances or substantial error id see also 87_tc_164 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner supra pincite in his motion for reconsideration respondent alleges that the court failed to analyze the application of the ‘directly benefits’ test as required by the sec_263a regulations respondent further argues sec_1_263a-1 implements the sec_263a requirement that a taxpayer must allocate the costs of producing an asset to that asset sec_1 263a- e i of the regulations provides indirect_costs are properly allocable to property produced or property acquired for resale when the costs directly benefit or are incurred by reason of the performance of production or resale activities emphasis added the test in sec_1_263a-1 is disjunctive qwest must allocate common indirect_costs to its sec_263a retained assets if those costs meet either prong of the test the court’s opinion is based on the incurred by reason of prong the court did not address the directly benefits prong as required by the regulatory test qwest’s common indirect_costs plainly meet the directly benefits prong and should have been allocated to qwest’s sec_263a retained assets before the motion respondent never argued that the sec_263a regulations provided for a direct benefits_test respondent’s motion for reconsideration is not the appropriate forum to raise a new legal theory and can be denied on that basis alone see id nevertheless to explain why we conclude that respondent misconstrues the regulations under sec_263a and ignores the regulations under sec_460 we shall address respondent’s new_theory at issue in anschutz i was qwest’s allocation of indirect_costs incurred when installing conduit or when pulling fiber between its retained assets and its long-term customer contracts sec_263a governed the cost allocations to its retained assets while sec_460 governed the cost allocations to its long-term customer contracts we found that the regulations under each section provided for two levels of allocation of indirect_costs and only the first-level allocations were pincite in his answering brief respondent analyzed qwest’s incremental_cost allocation method under both the clear_reflection_of_income standard and under the reasonable allocation test the court addressed both in anschutz i see anschutz i for a detailed description of each internal_revenue_code section issue see sec_1_263a-1 f g d ii iv income_tax regs the first-level allocations are governed by sec_1 263a- e i and d ii income_tax regs in his motion respondent focuses only on one sentence of sec_1_263a-1 income_tax regs indirect_costs are properly allocable to property produced or property acquired for resale when the costs directly benefit or are incurred by reason of the performance of production or resale activities respondent’s interpretation of this sentence resulting in the creation of a directly benefits_test and an incurred by reason of test would render meaningless the remainder of sec_1_263a-1 income_tax regs and would create an unjustifiable contradiction between sec_1_263a-1 and sec_1 d ii income_tax regs if we were to apply the directly benefits_test advocated by respondent all indirect_costs that directly benefit taxpayer- the regulations under sec_460 and sec_263a do not use the terminology first level and second level allocations however the effect of those regulations is to break the allocations into two distinct steps for purposes of clarity we refer to these steps as first level and second level sec_460 provides that costs are allocated to long- term contracts in the same manner as costs are allocated to extended period long-term_contracts under sec_451 and the accompanying regulations sec_451 directs us to the regulations at sec_1 d income_tax regs to allocate costs to long-term_contracts produced property would have to be allocated to that property however sec_1_263a-1 income_tax regs provides that indirect_costs may be allocable to both production and resale activities as well as to other activities that are not subject_to sec_263a the section then requires that indirect_costs be reasonably allocated between taxpayer-produced property and the taxpayer’s other activities if all indirect_costs that directly benefit the taxpayer-produced property were allocated to that property as respondent suggests common indirect_costs that also benefit the taxpayer’s other activities could not be reasonably allocated to those activities as contemplated by the remainder of the section similar to sec_1_263a-1 income_tax regs sec_1 d ii income_tax regs provides that costs which directly benefit the performance of long-term_contracts must be allocated to those contracts if we interpreted sec_1 d ii income_tax regs in the same manner respondent interprets sec_1_263a-1 income_tax regs the two sections would contradict each other when a taxpayer like petitioner must allocate common indirect_costs that directly benefit both taxpayer-produced property and long-term_contracts sec_1_263a-1 income_tax regs would require that the taxpayer allocate percent of the common indirect_costs that directly benefit both the taxpayer-produced property and the long-term_contracts to only the taxpayer- produced property at the same time sec_1 d ii income_tax regs would require that the taxpayer allocate percent of those same common indirect_costs to only the long-term_contracts the requirement of one section could not be reconciled with the requirement of the other without some mechanism to allocate the common indirect_costs between the taxpayer-produced property and the long-term_contracts respondent’s directly benefits_test would leave the taxpayer without such a mechanism the proper rule for first-level allocations of common indirect_costs between taxpayer-produced property and long-term_contracts is arrived at by looking at sec_1_263a-1 and sec_1 d ii income_tax regs in their entirety the sections are similar in structure and as found in anschutz i provide an identical rule for first-level allocations sec_1_263a-1 income_tax regs provides that indirect_costs are properly allocable to property produced or property acquired for resale when the costs directly benefit or are incurred by reason of the performance of production or resale activities similarly sec_1 d ii income_tax regs provides that in determining what indirect_costs are properly allocable to a long-term_contract all such costs that directly benefit or are incurred by reason of the performance of long-term_contracts must be allocated to long-term_contracts these sentences in isolation do not provide a rule for how indirect_costs that directly benefit or are incurred by reason of both taxpayer-produced property and long-term_contracts should be allocated between the property and the contracts to allocate indirect_costs between taxpayer- produced property and long-term_contracts when the same costs benefit both the property and the contracts the remainder of the sections must be considered each section goes on to recognize that some indirect_costs may be allocable to activities subject_to that section either taxpayer-produced property or long-term_contracts and to the taxpayer’s other activities in pertinent part sec_1 263a- e i income_tax regs provides indirect_costs may be allocable to both production and resale activities as well as to other activities that are not subject_to sec_263a taxpayers subject_to sec_263a must make a reasonable allocation of indirect_costs between production resale and other activities emphasis added similarly sec_1 d ii income_tax regs provides certain types of costs may directly benefit or be incurred by reason of the performance of long- term contracts of the taxpayer even though the same type of costs also benefits other activities of the taxpayer accordingly such costs require a reasonable allocation between the portion of such costs that are attributable to long-term_contracts and the portion attributable to the other activities of the taxpayer emphasis added sec_1_263a-1 income_tax regs does not provide for a directly benefits_test or an incurred by reason of test of the kind suggested by respondent instead as found in anschutz i and as indicated by the above-emphasized language sec_1_263a-1 and sec_1 d ii income_tax regs provide a reasonable allocation test for a taxpayer’s allocation of indirect_costs among taxpayer-produced property long-term_contracts and other activities the reasonable allocation test was the focus of the court’s analysis in anschutz i using the appropriate test we found that qwest’s incremental_cost allocation method was a reasonable cost allocation method under sec_1_263a-1 and sec_1 d ii income_tax regs for these reasons respondent’s allegation that the court improperly focused on the incurred by reason of test while ignoring the directly benefits_test is without support respondent has failed to demonstrate unusual circumstances or substantial errors of fact or law respondent seeks only to assert a new legal theory which we find unpersuasive accordingly we will deny respondent’s motion for reconsideration we have considered all arguments and contentions made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
